DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Schneider [CN 107516622] (Applicant cited prior art, see machine translation) in view of Nagasaki [US 7,280,021].
	Claim 1, Schneider discloses an electromagnetic trip unit [figure 2], wherein: the electromagnetic trip unit includes a movable core [5], an upper static core [15] and a lower static core [13]; the movable core [5] can move relative to the upper static core [15] and the lower static core [13] in the upper static core [15] and the lower static core [13]; a movable core body end [5-4-1] of a movable core body [5-4] located along a length of the movable core [5], the movable core body [5-4] has a portion which has a larger diameter than that of the moveable core body end [5-4-1; see annotated figure 13 below]; the movable core body end [5-4-1] faces and approaches the lower static core end of the lower static core [13], when the electromagnetic trip unit is not released, a first magnetic field air gap is formed between the movable core body end and the lower static core end [figure 3]; the electromagnetic trip unit also includes a magnetic field air gap adjusting assembly [9, paragraph 0051] which is connected with the movable core [5] and the movement of the magnetic air gap adjusting assembly causes the movable core to move so as to adjust the first magnetic field air gap [paragraphs 0051 and 0053].
	Schneider fails to teach that the movable core body of the movable core is also provided with a movable core body step, when the electromagnetic trip unit is not released, a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap. 

    PNG
    media_image1.png
    661
    536
    media_image1.png
    Greyscale

	Nagasaki teaches an electromagnetic solenoid wherein the moveable core [plunger; 5] can be formed with various shapes [figures 1a-1c and 9] to adjust the magnetic interaction [figure 2] with the stator [static core; 13] during actuation wherein



    PNG
    media_image2.png
    361
    560
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    396
    397
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable core body of Schneider to include a step portion at the end of the core body as taught by Nagasaki, which results in the movable core body having a portion which has a larger diameter than that of the movable core body end and a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap [because the step increases the distance between the moveable core and the static core creating a larger air gap] in order to adjust the magnetic interaction [Nagasaki; abs; figure 2].
Claim 2, Schneider as modified discloses the electromagnetic trip unit according to claim 1, wherein: the magnetic field air gap adjusting assembly [9] includes a trip lever [3], which can rotate around a longitudinal axis of the trip lever and move along the 
Claim 3, Schneider as modified discloses the electromagnetic trip unit according to claim 2, wherein: the trip lever [3] includes a trip lever bump [3-3], and the rocker arm assembly [4] includes an inclined surface [4-1] matched with the trip lever bump, so that the linear motion of the trip lever drives the rotation of the rocker arm assembly [paragraph 0084]. 
	Claim 4, Schneider as modified discloses the electromagnetic trip unit according to claim 2, wherein: the magnetic field air gap adjusting assembly [9] also includes a magnetic setting knob [17]; a rack structure [3-5] is arranged on the outer surface of the trip lever [3]; a gear structure [17-1] is arranged at one end of the magnetic setting knob [17], and the gear structure [17-1] is engaged with the rack structure [3-5], so that the rotational motion of the magnetic setting knob is converted into the linear motion of the trip lever [paragraphs 0009 and 0084]. 
Claim 5, Schneider as modified discloses the electromagnetic trip unit according to claim 2, wherein: the trip lever is provided with a trip lever through hole [3-1]; a trip lever shaft [18] is accommodated in the trip lever through hole [3-1], and the trip lever can rotate around the trip lever shaft and move linearly along the trip lever shaft [18]. 

Claim 7, Schneider as modified discloses the electromagnetic trip unit according to claim 6, wherein: the movable core [5] includes a movable core rod part [5-1] extending from the movable core body [5-4] and a movable core spherical part [5-2] located at the end of the movable core rod part [5-1]; the movable core spherical part can slide and rotate in a slot [4-2-2] in the rocker arm. 
	Claim 8, Schneider as modified discloses the electromagnetic trip unit according to claim 6, wherein: the magnetic adjusting screw [9] is provided with an adjusting tool matching part [9-1], which is used to cooperate with an adjusting tool to rotate the magnetic adjusting screw [9; paragraph 0074]. 
Claim 9, Schneider discloses an electromagnetic trip unit [figure 2], in which: the electromagnetic trip unit includes a trip lever [3], which can rotate around an longitudinal 
	Schneider fails to teach that the movable core body of the movable core is also provided with a movable core body step, when the electromagnetic trip unit is not released, a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap. 
	Nagasaki teaches an electromagnetic solenoid wherein the moveable core [plunger; 5] can be formed with various shapes [figures 1a-1c and 9] to adjust the magnetic interaction [figure 2] with the stator [static core; 13] during actuation wherein the movable core body of the movable core [5] is also provided with a movable core body 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the movable core body of Schneider to include a step portion at the end of the core body as taught by Nagasaki, which results in the movable core body having a portion which has a larger diameter than that of the movable core body end and a second magnetic field air gap is formed between the movable core body step and the lower static core end; the first magnetic field air gap is smaller than the second magnetic field air gap [because the step increases the distance between the moveable core and the static core creating a larger air gap] in order to adjust the magnetic interaction [Nagasaki; abs; figure 2].
Claim 10, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: the electromagnetic trip unit also includes a magnetic setting knob [17]; a rack structure [3-5] is arranged on the outer surface of the trip lever [3]; a gear structure [17-1] is arranged at one end of the magnetic setting knob [17], and the gear structure [17/1] is matched with the rack structure [3-5], so that the rotational motion of the magnetic setting knob is converted into the linear motion of the trip lever [paragraphs 0009 and 0084]. 

Claim 12, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: a rocker arm body of the rocker arm [4; figure 10] includes a first rocker arm part [4-1], a second rocker arm part [4-2] and a third rocker arm part [4-3]; the first rocker arm part [4-1] is provided with a rocker arm through hole [4-1-1] and the rocker arm knocking part [4-1-2], and the rocker arm rotation shaft [11] passes through the rocker arm through hole [4-1]; the rocker arm knocking part  [4-1-2] is arranged on one end of the first rocker arm part [4-1]; the second rocker arm part [4-2] is arranged on the other end of the first rocker arm part [4-1], and the second rocker arm part [4-2] is basically perpendicular to the first rocker arm part [4-1; figure 10]; the second rocker arm part [4-2] is provided with a second rocker arm hollow part [4-2-1] in form of slender along its length with a circular section, and the second rocker arm hollow part [4-2-1] is provided with a hollow part opening [4-2-2] along its length; the third rocker arm portion [4-3] is arranged at the junction of the first rocker arm portion [4-1] and the second rocker arm portion [4-2], the magnetic adjusting screw [9]  passing through the threaded through hole [10-3-1] acts on the third rocker arm portion [4-3; paragraph 0071]; the rocker arm [4] can rotate around the rocker arm rotation shaft [11] under the pulling of the movable core [5], and then the rocker arm knocking part [4-1-2] impacts the trip lever arm [3, paragraph 0084]. 

Claim 14, Schneider as modified discloses the electromagnetic trip unit according to claim 12, wherein: the movable core [5] includes a movable core rod part [5-1], a movable core spherical part [5-2] and a movable core tail part [5-3]; the movable core rod part [5-1] extends from the movable core body [5-4]; the movable core body [5-4] is arranged between the movable core spherical part [5-2] and the movable core tail part [5-3]; the movable core spherical part [5-2] can slide and fit in the second rocker arm hollow part [4-2-1]; the movable core rod part [5-1] can slide and fit in the hollow part opening [4-
Claim 15, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: the magnetic adjusting screw [9] as provided with an adjusting tool matching part [9-1], which is used to cooperate with an adjusting tool to rotate the magnetic adjusting screw [9; paragraph 0074].
Claim 16, Schneider as modified discloses the electromagnetic trip unit according to claim 9, wherein: the electromagnetic trip unit also includes a coil bracket [7], a base [8], a coil insulating sleeve [12] and a coil upper plate [14], in which a space formed by the coil bracket [7] and the coil upper plate [14] accommodates the coil insulating sleeve [12] and the coil [6], which are spirally wound on the outer surface of the coil insulating sleeve[12] , and the base [8] supports the coil bracket [7; figure 5]. 
Claim 17, Schneider as modified discloses the electromagnetic trip unit according to claim 14, wherein: the upper static core [15] and the lower static core [13] are contained in the coil insulation sleeve [12], and the movable core tail part [5-3] of the movable core [5] is connected with a magnetic spring [16] contained in the lower static core [13].

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. 
Applicant contends that neither Schneider nor Nagasaki disclose the newly amend limitations (s) of claims 1 and 9, wherein “the movable core body of the movable core is also provided with a movable core body step such that along a length of the movable 
In response, as explained in detail above (see annotated figures), both Schneider nor Nagasaki disclose that the movable core body of the movable core is also provided with a movable core body step such that along a length of the movable core, the movable core body has a portion which has a larger diameter than that of the movable core body end.
Applicant contends that the surface A3 of Nagasaki is not equivalent to the claimed step.
“The inner peripheral wall surface A3 of the plunger 5 is a sloped form, i.e., a transition portion between a so-called large portion and a so-called small portion, as shown in Fig.9 (reproduced below). Thereby, the inner peripheral wall surface A3 would not cause a gap between a large portion of the plunger 5 and the stator 13. In this regard, the inner peripheral wall surface A3 of the plunger 5 is not equivalent to the movable core body step.”
In response, as illustrated in figure 9 of Nagasaki the stator has two angled surfaces B1 and B2.  B1 is aligned with A1, and B2 gradually slopes from B1 and is aligned with A3 and A2.  The step portion A3 creates a larger gap between B2 and A2 than is present between A1 and B1.  This change in gap allows for adjustment of the magnetic interaction between different surfaces of the stator and plunger as taught by Nagasaki [abs; figure 2].
Applicant contends that the shape of Nagasaki does not cause a change in the diameter of the plunger.

In response, Schneider discloses a larger movable core body diameter larger than the moveable core end diameter, see annotated figure 13 above.  Additionally, the same feature is taught by Nagasaki, see annotated figures 3 and 9 above.  In Nagasaki the step A3, creates a movable core body end (Dmcbe in annotated figures) of smaller diameter than that of the movable core body (Dmcb in annotated figures). It is also noted that the profile shown in figure 3 does not match that of the movable core body in figure 9 which is relied upon in this rejection.  Figure 9 shows a movable core body 5 above A1 which is the portion with a larger diameter than the movable core end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/BERNARD ROJAS/Primary Examiner, Art Unit 2837